Citation Nr: 0210510	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's hearing loss is productive of hearing 
acuity that equates to level VI hearing loss in the right ear 
and level VII hearing loss in the left ear

CONCLUSION OF LAW

The criteria for a disability evaluation for bilateral 
hearing loss in excess of 40 percent have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Part 
4, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the supplemental statement of the case.  The veteran 
was also informed of the provisions of the VCAA in the June 
2001 Board remand on the current issue on appeal.  The record 
also reflects that the VA has obtained all available 
evidence.  The veteran has undergone two examinations and 
testified at a hearing during the appeal period.  Thus, the 
Board concludes that the VA has satisfied the requirements 
set forth in the VCAA.

I. FACTUAL BACKGROUND

Service medical records reflect that the November 1954 
discharge examination noted bilateral deafness caused by 
rifle fire, etiology unknown.  It was noted that the total 
loss of hearing was twenty-five percent.  

Service connection bilateral defective hearing, was granted 
in a December 1979 rating action.  A 20 percent rating 
evaluation was initially assigned for the service-connected 
disability.  In October 1988 a 40 percent evaluation was 
assigned for bilateral hearing loss effective from May 1987.  
In January 1993 the RO confirmed the 40 percent rating. 

The veteran has been examined and treated intermittently at 
private and VA facilities from 1998 to 2001 for various 
disorders, to include bilateral hearing loss. 

A March 1998 VA outpatient audiogram showed a slight decrease 
in hearing since March 1997.  It was recommended that he 
continue to use his hearings aids hearing aids.  

The veteran underwent VA audiological examination in November 
1998.  The veteran reported decreased hearing since he was in 
basic training.  He stated that both ears were approximately 
the same.  He had difficulty understanding speech in all 
situations.  He denied any pain, drainage, medical treatment 
or surgery for his ears or hearing.  He was exposed to 
excessive noise in the military without the use of ear 
protection.  

The audiogram showed that the pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hz were 60, 70, 65, 
and 65 decibels, respectively.  The average puretone 
threshold for the right ear was 65 decibels with a 
discrimination ability of 92 percent correct.  The pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz 
were 60, 70, 75, and 70 Hz, respectively.  The average 
puretone threshold for the left ear was 69 decibels with a 
discrimination ability of 88 percent correct.  The examiner 
noted that the thresholds were felt to represent true organic 
acuity bilaterally and were consistent with those previously 
obtained on the March 1998 audiogram.  The diagnosis was 
right ear moderate to moderately severe sensorineural hearing 
loss, and left ear moderate to severe sensorineural hearing 
loss.  

The veteran underwent a VA audiological evaluation at a VA 
outpatient clinic in July 1999 which showed bilateral hearing 
loss.  

A videoconference hearing at the RO was held before the 
undersigned member of the Board in April 2001.  The veteran 
testified that without hearing aids he would not be able to 
hear.  The veteran was only without his hearing aids at 
night.  The veteran reported that during his daily activities 
that the found himself having a severe hearing problem.  The 
veteran retired from the Department of Transportation.  The 
veteran reported that in an industrial or work-related 
atmosphere that his hearing affected his job.  He stated that 
he was able to lip read to some degree.  

The veteran testified that if he was not facing an individual 
that he would have trouble understanding or hearing them.  He 
was not able to hear the telephone without hearing aids.  He 
also believed that his hearing has worsened to some degree 
since the last examination.  The veteran's spouse testified 
that after living with the veteran for 40 something years 
that she had seen his hearing go from bad to worse to almost 
nothing at the time of her testimony.  She stated that his 
hearing was so bad that he did not answer the phone.  In 
order to contact the veteran she left a message on the 
answering machine since he knows to check to see if she had 
called.  He could not hear in a crowded church.  Even if only 
four to five people came over for company the veteran was 
confused and did not understand what to say.  He answered 
incorrectly a lot of times.  The veteran's spouse stated that 
people ask him questions and she has to be careful not to 
help him in understanding what people say.

She further indicated that the veteran has the volume turned 
up even with his hearing aids on.  The telephone was on the 
veteran's right side of the bed when they sleep.  He did not 
hear the bedside phone ring.  The veteran has a special phone 
to help him.  The special phone did not improve the veteran's 
ability to hear and she helps him out the best she can.  
Social activities were ruled out due to the hearing loss.  
The veteran hearing is exacerbated by background noise that 
has an effect on his ability to understand.  

The veteran underwent VA audiological evaluation in September 
2001.  The veteran reported bilateral hearing loss.  He felt 
that he had the most difficulty understanding speech in all 
situations. 

The evaluation showed that the pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hz were 70, 75, 75, 
and 70 decibels, respectively.  The average puretone 
threshold for the right ear was 73 decibels with a 
discrimination ability of 88 percent correct.  The pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz 
were 60, 80, 85, and 90 Hz, respectively.  The average 
puretone threshold for the left ear was 79 decibels with a 
discrimination ability of 80 percent correct.  

The diagnosis was moderately severe sensorineural hearing 
loss in the right ear and moderate to profound sensorineural 
hearing loss in the left ear. 

II. ANALYSIS

Disability ratings are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the ratings to be assigned 
to the various disabilities. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz). To evaluate the degree of disability from 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999), Diagnostic Code 6100.

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The newly enacted 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Thereunder, (a) when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately. Tables VI- VII are unchanged.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 

The Board has reviewed the revised regulations and the 
regulations already in effect in conjunction with the 
veteran's claim.  As will be discussed neither criteria 
provides a basis for a rating in excess of 40 percent.

Initially, the Board notes that the law regarding evaluations 
of defective hearing, was changed effective December 1987.  
At that time the RO had assigned a 40 percent evaluation for 
the appellant's bilateral hearing loss under Diagnostic Code 
6628. A disability rating in effect at the time the rating 
schedule is revised cannot be reduced due to the change in 
the rating schedule, unless an improvement in the veteran's 
disability is shown to have occurred.  Fugere v. Derwinski, 
972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (2001).

Concerning the current claim, the reported findings on the 
September 2001 VA examination reveal that the appellant had 
an average pure tone threshold of 73 decibels in the right 
ear, and 79 decibels in the left ear.  Speech recognition 
ability was evaluated as 88 percent correct in the right ear, 
and 80 percent correct in the left ear.  By use of 38 C.F.R. 
§ 4.85(h), Tables VI and VII (2001), the veteran's hearing 
equates to level III hearing loss in the right ear and level 
V hearing loss in the left ear.  This results in the 
assignment of a 10 percent rating. 

Under the revised rating criteria the veteran has level VI 
hearing loss in the right ear and level VII hearing loss in 
the left ear.  These findings result in the assignment of a 
30 percent rating.  38 C.F.R. § 4.85(h), Tables VIA and VII.  
38 C.F.R. § 4.86 (2001).

The Board has also considered the lay statements and 
testimony.  However, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  The current findings do 
not warrant a rating in excess of 40 percent.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an increased rating in excess of 40 percent 
for bilateral hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

